 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 357 NLRB No. 36 
326 
San Miguel Hospital Corp. d/b/a Alta Vista Regional 
Hospital 
and
 District 1199NM, National Union 
of Hospital and Healthcare Employees.  
Case 
28ŒCAŒ022280 
August 2, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER  AND PEARCE On June 11, 2010, the Board issued a Decision and 
Order in this proceeding, which is reported at 355 NLRB 

265. That decision relied, in part, on a Decision and Cer-
tification of Representativ
e in Case 28ŒRCŒ006518, 
which was issued by the two sitting members of the 
Board on March 4, 2008, and the decision of the two 
sitting members of the Board in 
Alta Vista Regional 
Hospital
, 352 NLRB 809 (2008), order vacated No. 08Œ
1245, 08Œ1300 (unpublished) (D.C. Cir. 2010).
1 On June 17, 2010, the United States Supreme Court is-
sued its decision in 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635, holding that under Section 3(b) of the 
Act, in order to exercise the delegated authority of the 

Board, a delegee group of at 
least three members must be 
maintained.  The Respondent subsequently filed a peti-
tion for review of the Board™s June 11, 2010 Decision 

and Order in the United States
 Court of Appeals for the 
District of Columbia Circuit.  Thereafter, the Board is-
sued an order setting aside the above-referenced deci-

sion, and retained this case on its docket for further ac-
tion as appropriate.  
On September 30, 2010, the Board issued a further 
Decision, Certification of Representative, and Notice to 
Show Cause in Cases 28ŒRCŒ006518 and 28ŒCAŒ
021896, which is reported at 355 NLRB 1295.  On May 
31, 2011, the Board issued a Decision and Order, which 
is reported at 356 NLRB 1331, finding that the Respond-

ent violated Section 8(a)(5) and (1) of the Act by refus-
ing to bargain with the Union in order to test the certifi-
cation.  The Board having addressed the impact of the 

Court™s decision in 
New Process Steel
 as it relates to 
Cases 28ŒRCŒ006518 and 28ŒCAŒ021896, we have 
resumed processing this case.  

                                                           
1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007. 
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2 The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-

cided to affirm the judge™s rulings, findings, and conclu-
sions, to modify the remedy, and to adopt the recom-
mended Order to the extent and for the reasons stated in 

the decision reported at 355 NLRB 265, which is incor-
porated herein by reference, as modified below.
3 In incorporating the above-referenced decision, we 
make the following modification of the rationale.  In af-
firming the judge™s findings 
that the Respondent violated 
Section 8(a)(5) and (1) of the Act by unilaterally chang-
ing its practice concerning Fit Tests, discharging em-
ployee Bernice Abeyta pursuant to the unlawful unilat-

eral change, and failing and refusing to provide requested 
information to the Union, we no longer rely on the 
March 4, 2008 Decision and Certification of Representa-

tive in Case 28ŒRCŒ6518 or the Board™s decision report-
ed at 352 NLRB 809.  Rather, we rely on the certification 
issued by the Board on September 30, 2010, and the 

Board™s May 31, 2011 Decision and Order in Cases  28Œ
RCŒ006518 and 28ŒCAŒ021896, which is reported at 
356 NLRB 1331. 
We also rely on the following well-established princi-
ples.  Section 8(a)(5) and (d) of the Act obligate an em-
ployer to bargain with the representative of its employees 

in good faith with respect to ﬁwages, hours and other 
terms and conditions of employment.ﬂ  
NLRB v. Borg-
Warner Corp
., 356 U.S. 342, 349 (1958); 
Fiberboard 
Corp. v. NLRB
, 379 U.S. 203, 210 (1964).  Section 
8(a)(5) also obligates an em
ployer to notify and consult 
with a union concerning changes in terms and conditions 
of employment before imposing such changes.  
NLRB v. 
Katz
, 369 U.S. 736, 743 (1962).  When a majority of the 
unit employees have selected the union as their repre-
sentative in a Board-conducted election, the obligation to 
bargain, at least with resp
ect to changes in terms and 
                                                           
2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 
the panel includes the remaining memb
ers who participated in the June 
11, 2010 decision. Furthermore, under the Board™s standard procedures 
applicable to all cases assigned to 
a panel, the Board Member not as-
signed to the panel had the opportunity to participate in the adjudication 

of this case at any time up to the issuance of this decision.
 3 In accordance with our decision in 
Kentucky River Medical Center
, 356 NLRB 6 (2010), we modify the judge™s recommended remedy by 

requiring that backpay and other mone
tary awards shall be paid with 
interest compounded on a daily basis. 
In addition, we shall modify the 
judge™s recommended Order to provide for the posting of the notice in 

accord with J. Picini Flooring
, 356 NLRB 11 (2010). 
In substituting a limited bargaining 
order for the affirmative bargain-ing order recommended by the judge, 
we find it unnecessary to rely on 
Tecumseh Packaging Solutions, Inc.
, 352 NLRB 694, 694 fn. 2 (2008). 
 ALTA VISTA REGIONAL HOSPITAL
 327
conditions of employment, commences not on the date of 
certification, but as of the date of the election.  
Mike O™Connor Chevrolet-Buick-GMC Co., 
209 NLRB 701 
(1974), enf. denied on other grounds 512 F.2d 684 (8th 

Cir. 1975). 
 The Board has long held that, absent compelling eco-

nomic considerations for doing so, an employer acts at 
its peril in making changes in terms and conditions of 
employment during the period that objections to an 

election are pending and the final determination has not 
yet been made. And where the final determination on 
the objections results in the certification of a repre-
sentative, the Board has held the employer to have vio-
lated Section 8(a)(5) and (1) for having made such uni-

lateral changes. Such changes have the effect of by-
passing, undercutting, and undermining the union™s sta-
tus as the statutory representative of the employees in 

the event a certification is issued. To hold otherwise 
would allow an employer to box the union in on future 
bargaining positions by implementing changes of poli-

cy and practice during the period when objections or 
determinative challenges to the election are pending. 
 Id. at 703 (footnotes omitted). 
The Board has also held that
 an employer assumes the 
risk if it refuses to provide relevant information request-

ed by a union following a Bo
ard election in which a ma-
jority of the unit employees se
lect the union as their rep-
resentative, even though the request is made prior to cer-

tification.  
Sundstrand Heat Transfer, Inc. (Triangle Di-
vision)
, 221 NLRB 544, 545 (1975), enfd. in relevant 
part 538 F.2d 1257, 1259 (7th Cir. 1976).  See also 1 
American Bar Association, Section of Labor & Employ-
ment Law, The Developing Labor Law 958 (5th ed. John 

E. Higgins Jr., 2006) (ﬁAn employer acts at its peril if it 
refuses to provide requested information following a 
Board election, even 
though the request is made prior to 
certification and while objections are pending.ﬂ). 
The Respondent admits that, in October 2008, it 
changed its practice regarding Fit Tests without provid-

ing the Union with notice and an opportunity to bargain 
and that, on November 14, 2008, it discharged Abeyta 
pursuant to the change.  Th
e record contains no evidence 
that the change was necessitated by compelling econom-
ic considerations.  The Respondent further admits that 
the Union, by letter dated January 12, 2009, requested a 

list of all unit employees and an updated list of employ-
ees who have been separated since the March 4, 2008 
certification, and that it failed and refused to provide the 
information.
4  In so doing, the Respondent assumed the 
risk.  Because the final determination in the representa-
tion proceeding resulted in the certification of the Union, 
the Respondent violated Sec
tion 8(a)(5) and (1) of the 
Act.5 AMENDED 
REMEDY
 The Respondent, having unlawfully discharged Ber-
nice Abeyta, must offer her reinstatement and make her 
whole for any loss of earnings and other benefits, com-
puted on a quarterly basis from date of discharge to date 

of proper offer of reinstatement, less any net interim 
earnings, as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), plus daily compound interest as pre-
scribed in 
Kentucky River Medical Center
, 356 NLRB 6 
(2010). 
ORDER 
The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified and set forth in full in 355 NLRB 265 and as 
further modified below, and orders that the Respondent, 
San Miguel Hospital Corp. d/b/a Alta Vista Regional 

Hospital, Las Vegas, New Mexico, its officers, agents, 
successors, and assigns, shall take the action set forth in 
the recommended Order as modified. 
1.  Substitute the following paragraph for paragraph 
2(f). 
ﬁ(f) Within 14 days after service by the Region, post at 
its Las Vegas, New Mexico facility, copies of the at-
tached notice marked ﬁAppendix.ﬂ
8  Copies of the notice, 
on forms provided by the Regional Director for Region 

28, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous plac-
es including all places where notices to employees are 
customarily posted. In addition to physical posting of 

paper notices, notices shall be distributed electronically, 
such as by email, posting on an intranet or an internet 
                                                           
4 The judge found, and we agree, that the requested information is 
presumptively relevant.  Moreover, 
the requested information appears 
to be relevant to determine whethe
r employees other than Abeyta were 
discharged pursuant to the unlawfu
l unilateral change in terms and 
conditions of employment. 
5 The Board™s decision in 
Howard Plating Industries
, 230 NLRB 
178 (1977), does not suggest a contrary result. In 
Howard Plating
, the 
Board observed that, although an employer™s obligation to bargain is 

established as of the date of an 
election in which a majority of unit 
employees vote for union representation, the Board has never found 
unlawful a refusal to initiate collect
ive bargaining pending final Board 
resolution of timely filed objections 
absent additional evidence that the 
employer sought to avoid its bargaining obligation.  Id. at 179. The 
unfair labor practices found in this case involve unilateral changes in 

terms and conditions of employment, not a simple refusal to initiate 
plenary bargaining.  Accordingly, 
Howard Plating
 is inapposite. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 328 
site, and/or other electronic means, if the Respondent 
customarily communicates with
 its employees by such 
means. Reasonable steps shall be taken by the Respond-
ent to ensure that the notices 
are not altered, defaced, or 
covered by any other material. In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 

Respondent at any time since October 1, 2008.ﬂ 
 